Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Korean Patent Publication No. 102176302).

Regarding Claim 9
Lee teaches a system, comprising: 
Memory [Fig. 2A (220)] storing a generator module of a generative adversarial network adapted to receive an input ultrasonic signal and remove noise from the ultrasonic signal to generate an output denoised ultrasonic signal [[Machine Translation, Pg. 2, Ppg. 8] a generator configured to generate an improved acoustic signal by removing noise from an acoustic signal including input noise] [[Machine Translation, Pg. 5, Ppg. 3] Teaches The memory 220 may also be used to store instructions of the
computer system 200, including instructions for noise removal of acoustic signals and classification of acoustic events, for example.]. 

Regarding Claim 14
Lee teaches the system of Claim 9. Lee further teaches 
wherein the generator module of a generative adversarial network comprises one of: a convolutional neural network; 
a speech enhancement generative adversarial network; [[Machine Translation, Pg. 2, Ppg. 10] Teaches The generator and the discriminator are SEGAN (Speech Enhancement GAN)]
and an encoder and a decoder with a self-attention block that is adapted to generate a condensed latent vector that is concatenated with a noise vector. 

Regarding Claim 15
Lee teaches the system of Claim 9. Lee further teaches
wherein the generator module of the generative adversarial network is further adapted to provide the output denoised ultrasonic signal to a discriminator module of the generative adversarial network adapted to compare the output denoised ultrasonic signal to a ground truth ultrasonic signal as part of a training process. [Machine Translation, Pg. 3, Ppg. 1] Teaches learning may be performed until it is determined as a clean signal without noise by inputting the improved sound signal from which the noise has been removed output from the generator to the discriminator]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (“DeGAN: Mixed Noise Removal Via Generative Adversarial Networks”, Applied Soft Computing Journal 95 (2020)) in view of Pöpperl (“Realistic Ultrasonic Environment Simulation Using Conditional Generative Adversarial Networks”, 2019 IEEE Intelligent Vehicles Symposium (IV), pp. 2278-2283, (2019)) .

Regarding Claim 1
Lyu teaches a method, comprising: 
receiving an input image at a generator module of a generative adversarial network; [[3.2 Network Architecture, Paragraph 1] Teaches The proposed mixed noise reduction model based on GAN is mainly composed of three parts: generator network, discriminator network and feature extractor network] [[3.2 Network Architecture, Paragraph 5, Teaches In Fig. 2, the input of GU-Net is an image with mixed noise, and the output is a denoised image.]
and removing noise from the image using the generator module of the generative adversarial network to generate an output denoised image. [[3.2 Network Architecture, Paragraph 5, Teaches In Fig. 2, the input of GU is an image with mixed noise, and the output is a denoised image.]
Lyu may not explicitly teach
an ultrasonic signal
Pöpperl teaches
an ultrasonic signal [[B. Measurement Setup, Paragraph 2] Teaches In summary, 129,360 measured ultrasonic signals are available for training the neural network and for data evaluation.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of generative adversarial networks, as of the effective filing date, to modify the method of Lyu, to include the capability of applying to ultrasonic signals of Pöpperl, with the motivation of training a generative adversarial network to identify obstacles in the vicinity of a vehicle.

Regarding Claim 2
Lyu, as modified by Pöpperl, teaches the method of Claim 1. Lyu further teaches
wherein the input ultrasonic signal comprises a one- dimensional input ultrasonic signal received from an ultrasonic sensor. [[B. Measurement Setup, Paragraph 2] Teaches as ultrasonic data is basically one dimensional and the number of necessary samples per signal is low compared to image processing applications, the amount of measured signals is sufficient to train the networks][Fig. 3, Ultrasonic Sensor]

Regarding Claim 7
Lyu, as modified in view of Pöpperl, teaches the method of Claim 1. Pöpperl further teaches
providing the output denoised ultrasonic signal to a discriminator module of the generative adversarial network adapted to compare the output denoised ultrasonic signal to a ground truth ultrasonic signal as part of a training process. [[Architecture, Paragraph 3] Teaches During training the generator tries to generate realistic ultrasonic signals based on the random noise vector and the given condition, as the discriminator is trained to distinguish
the generated from real measurements.]

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (“DeGAN: Mixed Noise Removal Via Generative Adversarial Networks”, Applied Soft Computing Journal 95 (2020)) in view of Pöpperl (“Realistic Ultrasonic Environment Simulation Using Conditional Generative Adversarial Networks”, 2019 IEEE Intelligent Vehicles Symposium (IV), pp. 2278-2283, (2019)) as applied to Claims 1 and 2 above, and further in view of Lee et al. (Korean Patent Publication No. 102176302).

Regarding Claim 6
Lyu, as modified by Pöpperl teaches the method of Claim 1. Lyu, as modified by Pöpperl may not explicitly teach
wherein the generator module of a generative adversarial network comprises one of: a convolutional neural network; 
a speech enhancement generative adversarial network; 
and an encoder and a decoder with a self-attention block that is adapted to generate a condensed latent vector that is concatenated with a noise vector. 
Lee teaches 
a speech enhancement generative adversarial network; [[Machine Translation, Pg. 2, Ppg. 10] Teaches The generator and the discriminator are SEGAN (Speech Enhancement GAN)]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of generative adversarial networks, as of the effective filing date, to modify the method of Lyu as modified in view of Pöpperl, as applied to Claim 1, to include the SEGAN portion of the generator module of Lee, with the motivation of improving the quality of the denoised ultrasonic signal.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (“DeGAN: Mixed Noise Removal Via Generative Adversarial Networks”, Applied Soft Computing Journal 95 (2020)) in view of Pöpperl (“Realistic Ultrasonic Environment Simulation Using Conditional Generative Adversarial Networks”, 2019 IEEE Intelligent Vehicles Symposium (IV), pp. 2278-2283, (2019)) as applied to Claims 1 and 2 above, and further in view of Movert (U.S. Patent Publication No. 20190176846).

Regarding Claim 8
Lyu, as modified in view of Pöpperl, teaches the method of Claim 1. Lyu, as modified in view of Pöpperl, may not explicitly teach
[determining] a distance to an obstacle adjacent to a system providing the input ultrasonic signal comprising information related to the obstacle.
Movert teaches
[determining] a distance to an obstacle adjacent to a system providing the input ultrasonic signal comprising information related to the obstacle. [[0012] Teaches The driver model may be determined by processing the historical driving behavior data using any one of a denoising encoder, a generative adversarial network, or a markov chain method.][[0013] Teaches The driver model may comprise a set of parameters for a given driving situation. The parameters may relate to steering angle for the vehicle, speed, acceleration, lane position, gear, distance to other objects, etc]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of generative adversarial networks, as of the effective filing date, to modify the method of Lyu, to include the capability of applying to ultrasonic signals of Pöpperl, and the distance determination capability of Movert, with the motivation of training a generative adversarial network to determine the distance of  obstacles in the relation to a system providing an ultrasonic signal.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Korean Patent Publication No. 102176302) in view of Lyu (“DeGAN: Mixed Noise Removal Via Generative Adversarial Networks”, Applied Soft Computing Journal 95 (2020)).

Regarding Claim 10
Lee teaches the system of Claim 9. Lee further teaches 
wherein the input acoustic signal comprises an input acoustic signal received from an audio sensor. [[Machine Translation, Pg. 6, Ppg. 1] Teaches Here, the generator 310 may receive an audio signal 301 including noise from an audio sensor. That is, the input data 311 of the generator 310 is an acoustic signal 301 including noise, and the output data 313 is an improved acoustic signal from which noise is removed.]
Lee may not explicitly teach
a one- dimensional input ultrasonic signal received from an ultrasonic sensor.
Lyu teaches
a one- dimensional input ultrasonic signal received from an ultrasonic sensor. [[B. Measurement Setup, Paragraph 2] Teaches as ultrasonic data is basically one dimensional and the number of necessary samples per signal is low compared to image processing applications, the amount of measured signals is sufficient to train the networks][Fig. 3, Ultrasonic Sensor]
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art of generative adversarial networks, as of the effective filing date, to modify the system of Lee, to include the capability of inputting a one-dimensional input ultrasonic signal received from an ultrasonic sensor of Lyu, with the motivation of more efficiently pre-processing the ultrasonic input signal.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Korean Patent Publication No. 102176302) in view of Movert (U.S. Patent Publication No. 20190176846).

Regarding Claim 16
Lee teaches the system of Claim 9. Lee may not explicitly teach
[Determining] a distance to an obstacle adjacent to a system providing the input ultrasonic signal comprising information related to the obstacle.
Movert teaches
[Determining] a distance to an obstacle adjacent to a system providing the input ultrasonic signal comprising information related to the obstacle. [[0012] Teaches The driver model may be determined by processing the historical driving behavior data using any one of a denoising encoder, a generative adversarial network, or a markov chain method.][[0013] Teaches The driver model may comprise a set of parameters for a given driving situation. The parameters may relate to steering angle for the vehicle, speed, acceleration, lane position, gear, distance to other objects, etc]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of generative adversarial networks, as of the effective filing date, to modify the system of Lee, to include the capability of determining the distance to an obstacle of Movert, with the motivation of alerting the driver to obstacles in the vicinity of the vehicle.

Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo and Scholl (U.S. Patent Publication No. 20200226426) in view of Lee (Korean Patent Publication No. 102176302).

Regarding Claim 17
Arroyo teaches a non-transitory computer-readable medium comprising 
instructions stored in a memory and executed by a processor to execute the steps [[0168] Teaches example 36 is a non-transitory computer-readable medium having instructions recorded thereon which, when executed by one or more processors, cause the one or more processors to generate, using a data augmentation model, augmented sensor data for sensor data, and to train an object detection model based on the augmented sensor data.]
Arroyo may not explicitly teach 
receiving an input ultrasonic signal at a generator module of a generative adversarial network; and removing noise from the ultrasonic signal using the generator module of the generative adversarial network to generate an output denoised ultrasonic signal.
Lee teaches 
receiving an input ultrasonic signal at a generator module of a generative adversarial network; and removing noise from the ultrasonic signal using the generator module of the generative adversarial network to generate an output denoised ultrasonic signal. [[Machine Translation, Pg. 6, Ppg. 1] Teaches Here, the generator 310 may receive an audio signal 301 including noise from an audio sensor. That is, the input data 311 of the generator 310 is an acoustic signal 301 including noise, and the output data 313 is an improved acoustic signal from which noise is removed.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of generative adversarial networks, as of the effective filing date, to modify the non-transitory computer readable media of Arroyo, to include the capability of denoising an ultrasonic signal of Lee, with the motivation of having the input instructions of the generative adversarial network locally stored to be executed by the processor.

Regarding Claim 19
Arroyo, as modified in view of Lee, teaches the non-transitory computer-readable medium of Claim 17. Lee further teaches
wherein the generator module of a generative adversarial network comprises one of: a convolutional neural network; 
a speech enhancement generative adversarial network; [[Machine Translation, Pg. 2, Ppg. 10] Teaches The generator and the discriminator are SEGAN (Speech Enhancement GAN)]
and an encoder and a decoder with a self-attention block that is adapted to generate a condensed latent vector that is concatenated with a noise vector.

Regarding Claim 20
Arroyo, as modified in view of Lee, teaches the non-transitory computer-readable medium of Claim 17. Lee further teaches
the steps further comprising providing the output denoised ultrasonic signal to a discriminator module of the generative adversarial network adapted to compare the output denoised ultrasonic signal to a ground truth ultrasonic signal as part of a training process. [Machine Translation, Pg. 3, Ppg. 1] Teaches learning may be performed until it is determined as a clean signal without noise by inputting the improved sound signal from which the noise has been removed output from the generator to the discriminator]

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo and Scholl (U.S. Patent Publication No. 20200226426) in view of Lee (Korean Patent Publication No. 102176302) as applied to Claim 17 above, and further in view of Esmaeilpour et al. (“Unsupervised feature learning for environmental sound classification using Weighted Cycle-Consistent Generative Adversarial Network”, Applied Soft Computing Journal 86 (2020) 105912).

Regarding Claim 18
Arroyo, as modified in view of Lee, teaches the non-transitory computer-readable medium of Claim 17. Arroyo, as modified in view of Lee may not explicitly teach
wherein the input ultrasonic signal is pre-processed before being received at the generator module of the generative adversarial network.
Esmaeilpour teaches 
wherein the input ultrasonic signal is pre-processed before being received at the generator module of the generative adversarial network. [[Pg. 2, Right Column, Ppg. 2] Teaches The proposed approach has four main steps: (i) audio dimension conversion and preprocessing (from 1D to 2D); (ii) data augmentation using the proposed WCCGAN;] [[Pg. 2, Right Column, Ppg. 2] Teaches Weighted Cycle-Consistent Generative Adversarial Network (WCCGAN)]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of generative adversarial networks, as of the effective filing date, to modify the non-transitory computer readable media of Arroyo, as modified in view of Lee, to include the ultrasonic signal preprocessing capability of Esmaeilpour, with the motivation of having the ultrasonic signal data being in a preferred format for the generative adversarial network.

Allowable Subject Matter
Claims 3-5 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3
wherein the one-dimensional input ultrasonic signal is pre- processed before being received at the generator module of the generative adversarial network by formatting the one-dimensional input ultrasonic signal into an MxN array and then copying the MxN array corresponding to a number of channels of the one-dimensional input ultrasonic signal, thereby forming a two-dimensional MxN array that replaces the input ultrasonic signal that is received at the generator module of the generative adversarial network. [[Esmaeilpour, Pg. 3, Equations (1) and (2)] Teaches transforming an 1D audio signal into a 2D spectrogram, however the prior art does not teach the ultrasonic signal being formatted into and MxN array and then being copied across a number of channels and replacing the input ultrasonic signal. Therefore the claim limitations are not met.]
Regarding Claim 4
wherein the one-dimensional input ultrasonic signal is pre- processed before being received at the generator module of the generative adversarial network by transforming the one-dimensional input ultrasonic signal into a two- dimensional MxN array that replaces the input ultrasonic signal that is received at the generator module of the generative adversarial network using a time-frequency domain transformer. [[Esmaeilpour, Pg. 3, Equations (1) and (2)] Teaches transforming an 1D audio signal into a 2D spectrogram using an STFT transformation, however the prior art does not teach the ultrasonic signal being formatted into and MxN array. Therefore the claim limitations are not met.]
Regarding Claim 5
wherein the one-dimensional input ultrasonic signal is pre- processed before being received at the generator module of the generative adversarial network by encoding temporal information of the one-dimensional input ultrasonic signal into dimensions of each channel, with one channel representing each of a plurality of readings, thereby forming a two-dimensional MxN array that replaces the input ultrasonic signal that is received at the generator module of the generative adversarial network. [[Esmaeilpour, Pg. 3, Equations (1) and (2)] Teaches transforming an 1D audio signal into a 2D spectrogram, however the prior art does not teach the ultrasonic signal being formatted into and MxN array and then being copied across a number of channels and replacing the input ultrasonic signal. Therefore the claim limitations are not met.]
Regarding Claim 11
See indication of allowable subject matter for Claim 3
Regarding Claim 12
See indication of allowable subject matter for Claim 4 
Regarding Claim 13
See indication of allowable subject matter for Claim 5

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Zhan et al., "Semi-Supervised Classification of Hyperspectral Data Based on Generative Adversarial Networks and Neighborhood Majority Voting", 2018 IEEE Geoscience and Remote Sensing Symposium (2018) which discloses a GAN to train 1D hyperspectral image data in addition to using a CNN to classify observed features.
 Fabbri et al. (PCT Patent Publication No. 2021240290) which discloses a GAN in addition to a CNN and an encoder-decoder based CNN for tooth restoration dental appliances
Kim et al. (PCT Patent Publication No. 2020213750) which discloses an artificial intelligence apparatus and method for recognizing objects through image recognition
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RICHARD WALKER whose telephone number is (571)272-6136. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER RICHARD WALKER/               Examiner, Art Unit 3645                                                                                                                                                                                         
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645